 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Jaymie Lyn Nelson,                       )   No. CV 19-250-TUC-LAB
 9                                            )
                Plaintiff,                    )   ORDER
10                                            )
     vs.                                      )
11                                            )
     Commissioner      of    Social   Security)
12   Administration,                          )
                                              )
13              Defendant.                    )
                                              )
14                                            )
15         The plaintiff filed this action for review of the final decision of the Commissioner for
16   Social Security pursuant to 42 U.S.C. § 405(g). (Doc. 1, p. 1)
17         The Magistrate Judge presides over this case pursuant to 28 U.S.C. § 636(c) having
18   received the written consent of both parties. See FED.R.CIV.P. 73; (Doc. 13)
19         The ALJ did not provide specific, clear, and convincing reasons for discounting Nelson’s
20   subjective symptom testimony. The case is remanded for payment of benefits.
21
22         PROCEDURAL HISTORY
23         On January 20, 2015, Nelson constructively filed an application for disability insurance
24   benefits pursuant to Title II of the Social Security Act. (Tr. 32) She alleged disability
25   beginning on January 31, 2013, due to depression, migraines, and DM (diabetes mellitus). (Tr.
26   32); (Tr. 186)
27         Nelson’s application was denied initially and upon reconsideration. (Tr. 32) She
28   requested review and appeared with counsel at a hearing before Administrative Law Judge
 1   (ALJ) MaryAnn Lunderman on November 28, 2017. (Tr. 49) In her decision, dated April 25,
 2   2018, the ALJ found, based on testimony by a vocational expert, that Nelson was not disabled
 3   because there are jobs that she could perform considering her age, education, work experience,
 4   and residual functional capacity (RFC). (Tr. 42) Nelson appealed, but on March 5, 2019, the
 5   Appeals Council denied review making the decision of the ALJ the final decision of the
 6   Commissioner. (Tr. 1-3) Nelson subsequently filed this action appealing that final decision.
 7   (Doc. 1)
 8
 9          Claimant’s Work History and Medical History
10          Nelson was 42 years old at the time of the hearing before the ALJ. (Tr. 50) She is a high
11   school graduate and has a certificate from a technical college for medical billing and coding.
12   (Tr. 51)
13          Nelson worked for two years with Preferred Homecare, a home care services provider.
14   (Tr. 52-53) She “collected the medical records that were needed for the equipment they
15   provided.” (Tr. 53) She lost her job when the company moved to Phoenix. (Tr. 53)
16   Previously, she worked for five years as an administrative assistance in a construction company.
17   (Tr. 53) She lost that job during a downsizing. (Tr. 53) Before that, she worked for a year and
18   a half making floral arrangements for a florist in Florida. (Tr. 53) She left that job to move to
19   Tucson. (Tr. 53-54)
20          At the hearing, Nelson explained that she cannot work due to chronic migraines. (Tr. 54)
21   She describes the migraines as “dull aches across my temple that work[] their way back across
22   the top of my head.” (Tr. 56) “Sometimes it’ll go down my neck, through my shoulders and
23   it goes up in severity and pain to where I can’t think, I can’t focus and . . . I get nausea with the
24   majority of them and I end up needing to lay [sic] down.” (Tr. 56) Since taking Botox
25   injections, the frequency of the migraines has reduced to two to four times a week. (Tr. 57) If
26   she has a migraine, she needs to lie down 80% of the time. (Tr. 59)
27          Vocational expert Kathleen McAlpine testified at the hearing that someone with the
28   claimant’s age and vocational and educational background with no exertional limitations but

                                                     -2-
 1   who “may frequently climb ramps and stairs, occasionally ladders, ropes or scaffolding,
 2   frequently balance, stoop, bend at the waist, kneel, crouch and crawl . . . [is limited to] less than
 3   occasional, seldom or rare exposure to hazards, such as machinery and heights . . . [whose]
 4   assigned work must be limited to simple, unskilled tasks which may be learned in 30 days or
 5   less, or by brief demonstrations . . . [and] must require less than occasional, seldom or rare
 6   contact with the public, and no more than occasional contact with coworker and supervisors”
 7   could not perform any of Nelson’s past jobs. (Tr. 62) Such a person could, however, work as
 8   a packager, DOT (Dictionary of Occupational Titles) #920.587-018, stock clerk, DOT
 9   #922.687-058, or janitor cleaner, DOT #323.687-014. (Tr. 62)
10
11          Medical Record
12          In May of 2015, Raymond Novak, M.D., reviewed the medical record for the disability
13   determination service and offered an opinion of Nelson’s mental impairment. (Tr. 71) Novak
14   considered the diagnosis of affective disorder. (Tr. 70) He then evaluated Nelson’s “B” listing
15   criteria, which gauge the severity of her limitations. See 20 C.F.R. § 404.1520a(c)(3). Novak
16   found that Nelson has “mild” restrictions of activities of daily living; “moderate” difficulties
17   in maintaining social functioning; “moderate” difficulties in maintaining concentration,
18   persistence, or pace; and no episodes of decompensation. (Tr. 70) Novak further opined that
19   the medical evidence did not establish the presence of the “C” criteria, which are an alternative
20   gauge of the extent of her functional limitations. (Tr. 70)
21          Novak completed a mental residual functional capacity assessment. (Tr. 73-75) He
22   concluded that Nelson’s ability to understand and remember detailed instructions, ability to
23   carry out detailed instructions, ability to complete a normal workday and workweek, and ability
24   to interact appropriately with the general public are moderately limited. (Tr. 74)
25          In May of 2015, John B. Kurtin, M.D., reviewed the medical record for the disability
26   determination service and offered an opinion of Nelson’s residual functional capacity. (Tr. 72-
27   73) Kurtin opined that Nelson has no exertional limitations. (Tr. 72) She should only
28   occasionally climb ladders, ropes, or scaffolds. Id. She should only frequently climb ramps and

                                                     -3-
 1   stairs. Id. She should avoid concentrated exposure to hazards such as machinery and heights.
 2   (Tr. 73)
 3          In October of 2015, on reconsideration, Alan Goldberg, Psy.D. and Nick J. Mansour,
 4   M.D., reviewed the medical record for the disability determination service. (Tr. 86-91)
 5   Goldberg’s assessment was materially the same as Novak’s. Id. Mansour’s assessment was
 6   similar to Kurtin’s with the additional limitations that Nelson should only frequently balance,
 7   stoop, kneel, crouch, or crawl. Id.
 8
 9          CLAIM EVALUATION
10          Social Security Administration (SSA) regulations require that disability claims be
11   evaluated pursuant to a five-step sequential process. 20 C.F.R. § 404.1520. The first step
12   requires a determination of whether the claimant is engaged in substantial gainful activity. 20
13   C.F.R. § 404.1520(a)(4). If so, then the claimant is not disabled, and benefits are denied. Id.
14          If the claimant is not engaged in substantial gainful activity, the ALJ proceeds to step
15   two, which requires a determination of whether the claimant has a severe impairment or
16   combination of impairments. 20 C.F.R. § 404.1520(a)(4). In making a determination at step
17   two, the ALJ uses medical evidence to consider whether the claimant’s impairment significantly
18   limits or restricts his or her physical or mental ability to do basic work activities. Id. If the ALJ
19   concludes the impairment is not severe, the claim is denied. Id.
20          Upon a finding of severity, the ALJ proceeds to step three, which requires a
21   determination of whether the impairment meets or equals one of several listed impairments that
22   the Commissioner acknowledges are so limiting as to preclude substantial gainful activity. 20
23   C.F.R. § 404.1520(a)(4); 20 C.F.R. Pt. 404, Subpt. P, App.1. If the claimant’s impairment
24   meets or equals one of the listed impairments, the claimant is presumed to be disabled, and no
25   further inquiry is necessary. Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). If the
26   claimant’s impairment does not meet or equal a listed impairment, evaluation proceeds to the
27   next step.
28

                                                     -4-
 1          The fourth step requires the ALJ to consider whether the claimant has sufficient residual
 2   functional capacity (RFC)1 to perform past relevant work. 20 C.F.R. § 404.1520(a)(4). If yes,
 3   then the claim is denied. Id. If the claimant cannot perform any past relevant work, then the
 4   ALJ must move to the fifth step, which requires consideration of the claimant’s RFC to perform
 5   other substantial gainful work in the national economy in view of the claimant’s age, education,
 6   and work experience. 20 C.F.R. § 404.1520(a)(4).
 7
 8          The ALJ’s Findings
 9          At step one of the disability analysis, the ALJ found Nelson “has not engaged in
10   substantial gainful activity since January 31, 2013, the alleged onset date. . . .” (Tr. 34) At step
11   two, she found Nelson “has the following severe impairments: (1) hypoglycemia, (2) migraine
12   headaches, (3) depression and (4) anxiety. . . .” (Tr. 34)
13          At step three, the ALJ found Nelson “does not have an impairment or combination of
14   impairments that meets or medically equals the severity of one of the listed impairments in 20
15   CFR Part 404, Subpart P, Appendix 1 . . . .”
16          The ALJ then analyzed Nelson’s residual functional capacity (RFC). She found that
17   Nelson has the following:
18          [T]he residual functional capacity to perform a full range of work at all exertional
            levels but with certain nonexertional limitations. Specifically, [] the climbing of
19          ramps and stairs must be limited to frequently while the climbing of ladders,
            ropes or scaffolds must be further limited to occasionally. Balancing, stooping
20          (bending at the waist), kneeling, crouching, and crawling must be limited to
            frequently. Further, within the assigned work area, there must be less than
21          occasional (seldom to rare), exposure to hazards, such as machinery and heights.
            In addition, assigned work must be limited to simple, unskilled tasks learned in
22          30 days or less or by brief demonstration. The assigned tasks must require less
            than occasional, seldom to rare, contact with the public and no more than
23          occasional contact with coworkers and supervisors.
24
     (Tr. 38)
25
26
27
            1
              Residual functional capacity is defined as that which an individual can still do despite
28   his or her limitations. 20 C.F.R. § 404.1545.

                                                    -5-
 1          At step four, the ALJ found that Nelson is unable to perform any past relevant work. (Tr.
 2   40) At step five, the ALJ found, based on the testimony of the vocational expert, that
 3   considering her age, education, work experience, and residual functional capacity, Chapman
 4   could work as a packager, DOT #920.587-018, stock clerk, DOT #922.687-058, or janitor
 5   cleaner, DOT #323.687-014. (Tr. 42) Accordingly, the ALJ found that Nelson is not disabled.
 6
 7          STANDARD OF REVIEW
 8          To qualify for disability benefits the claimant must demonstrate, through medically
 9   acceptable clinical or laboratory standards, an inability to engage in substantial gainful activity
10   due to a physical or mental impairment that can be expected to last for a continuous period of
11   at least twelve months. 42 U.S.C. § 423(d)(1)(A). “An individual shall be determined to be
12   under a disability only if h[er] physical or mental impairment or impairments are of such
13   severity that [s]he is not only unable to do h[er] previous work but cannot, considering h[er]
14   age, education, and work experience, engage in any other kind of substantial gainful work
15   which exists in the national economy, regardless of whether such work exists in the immediate
16   area in which [s]he lives, or whether a specific job vacancy exists for h[er] or whether [s]he
17   would be hired if [s]he applied for work.” 42 U.S.C. § 423(d)(2)(A).
18          The findings of the Commissioner are meant to be conclusive. 42 U.S.C. § 405(g). The
19   decision to deny benefits “should be upheld unless it contains legal error or is not supported by
20   substantial evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence
21   is defined as “such relevant evidence as a reasonable mind might accept as adequate to support
22   a conclusion.” Id. It is “more than a mere scintilla but less than a preponderance.” Id.
23          “Where evidence is susceptible to more than one rational interpretation, the
24   [Commissioner’s] decision should be upheld.” Orn, 495 F.3d at 630. “However, a reviewing
25   court must consider the entire record as a whole and may not affirm simply by isolating a
26   specific quantum of supporting evidence.” Id.
27
28          Discussion

                                                    -6-
 1          Nelson argues first that the ALJ improperly discounted her subjective testimony of
 2   disabling pain. She is correct; this action will be remanded for payment of benefits. The court
 3   does not reach Nelson’s alternate claims of error.
 4          “When an Administrative Law Judge (ALJ) determines that a claimant for Social
 5   Security benefits is not malingering and has provided objective medical evidence of an
 6   underlying impairment which might reasonably produce the pain or other symptoms she alleges,
 7   the ALJ may reject the claimant’s testimony about the severity of those symptoms only by
 8   providing specific, clear, and convincing2 reasons for doing so.” Brown-Hunter v. Colvin, 806
 9   F.3d 487, 488–89 (9th Cir. 2015). “[A]n ALJ does not provide specific, clear, and convincing
10   reasons for rejecting a claimant’s testimony by simply reciting the medical evidence in support
11   of his or her residual functional capacity determination.” Id. at 489. “To ensure that . . . the
12   ALJ’s credibility determination is meaningful, and that the claimant’s testimony is not rejected
13   arbitrarily, . . . the ALJ [must] specify which testimony she finds not credible, and then provide
14   clear and convincing reasons, supported by evidence in the record, to support that credibility
15   determination.” Id.
16          In this case, the ALJ analyzed Nelson’s subjective testimony and offered specific reasons
17   for discounting her testimony of disabling pain. The court examines those reasons in turn.
18          First, the ALJ stated that Nelson’s subjective testimony should be discounted because
19   clinical evidence does not support the severity of her symptoms. The ALJ stated as follows:
20          While the claimant complains of severe migraine headaches, clinical findings fail
            to identify abnormalities corroborating the severity of the claimant’s subjective
21          complaints. The absence of corroborating evidence suggests the claimant’s
            symptoms are not has severe as alleged. Physical examination confirms the
22          claimant is well developed and nourished, in no acute distress and with no focal
            deficits.3 Upon physical examination, the head and neck reveal no central pain,
23
24
            2
              The Commissioner “maintains that this standard is inconsistent with the deferential
25   substantial evidence standard set forth in 42 U.S.C. s 405(g) and with agency regulations and
26   ruling” but acknowledges that this is the standard in the Ninth Circuit. (Doc. 25, p. 6, n. 4)
            3
27            A “problem with nerve, spinal court, or brain function” that “affects a specific location
     such as the left side of the face, right arm, or even a small area such as the tongue.”
28   https://medlineplus.gov/ency/article/003191.htm.

                                                   -7-
 1          normal sensations, no increase in muscle tone or weakness and normal range of
            motion. Neurological examinations revealed no focal deficits and extra ocular
 2          movements are intact with no ptosis4. . . .
 3   (Tr. 38) The ALJ’s approach is contrary to the case law in the Ninth Circuit.
 4          “To determine whether a claimant’s testimony regarding subjective pain or symptoms
 5   is credible, an ALJ must engage in a two-step analysis.” Lingenfelter v. Astrue, 504 F.3d 1028,
 6   1035–36 (9th Cir. 2007). “First, the ALJ must determine whether the claimant has presented
 7   objective medical evidence of an underlying impairment which could reasonably be expected
 8   to produce the pain or other symptoms alleged.” Id. at 1036 (punctuation modified) “Second,
 9   if the claimant meets this first test, and there is no evidence of malingering, the ALJ can reject
10   the claimant's testimony about the severity of her symptoms only by offering specific, clear and
11   convincing reasons for doing so.” Id.
12          “The claimant, however, need not show that her impairment could reasonably be
13   expected to cause the severity of the symptom she has alleged; she need only show that it could
14   reasonably have caused some degree of the symptom.” Lingenfelter v. Astrue, 504 F.3d 1028,
15   1035–36 (9th Cir. 2007) (emphasis added). “Thus, the ALJ may not reject subjective symptom
16   testimony . . . simply because there is no showing that the impairment can reasonably produce
17   the degree of symptom alleged.” Id. (emphasis added) In other words, “[o]nce the claimant
18   produces medical evidence of an underlying impairment, the [ALJ] may not discredit the
19   claimant’s testimony as to the severity of symptoms merely because they are unsupported by
20   objective medical evidence.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).
21          Here, the ALJ found that objective medical evidence established that Nelson suffered
22   from migraine headaches. She made no finding of malingering. Nevertheless, she discredited
23   Nelson’s testimony as to the severity of her symptoms because Nelson could not produce
24   “clinical findings” of “abnormalities corroborating the severity of [her] subjective complaints.”
25   (Tr. 38) The ALJ’s rationale is contrary to the law in the Ninth Circuit. A claimant is not
26
27
            4
                “Ptosis is when the upper eyelid droops over the eye.”            https://aao.org/eye-
28   health/diseases/what-is-ptosis.

                                                   -8-
 1   required to produce objective evidence establishing the severity of her symptoms. Reddick v.
 2   Chater, 157 F.3d 715, 722 (9th Cir. 1998); see also Thomas v. Colvin, 2015 WL 4067147, at
 3   *7 (W.D. Pa. 2015) (“[M]igraine headaches cannot be detected by imaging techniques,
 4   laboratory tests, or physical examination.”) (punctuation modified).
 5          The second reason given by the ALJ for discounting Nelson’s subjective testimony
 6   involves a suspicious lack of headache reports in the medical record. The ALJ’s decision reads
 7   as follows:
 8          More importantly, despite the allegation of constant headaches, the evidence
            reflects the claimant’s routine denial of headaches during review of systems.
 9          7F/28, 41, 48, 76, 83, 94, 95. Such evidence suggests migraine headaches do not
            cause an impairment as severe as the claimant alleged.
10
11   (Tr. 38) At first blush, it might seem strange that a person afflicted with disabling migraine
12   headaches should so often report that she has no headaches. An examination of these records,
13   however, puts Nelson’s “routine denial[s]” into some perspective.
14          The ALJ cites seven specific visits that Nelson made to her primary care provider.
15   These treatments, however, were for complaints apart from her chronic migraine headaches.
16   The record at 7F/28, for example, describes a medical procedure for “removal and reinsertion
17   of intrauterine contraceptive device.” (Tr. 497) The record does state that Nelson “denies
18   dizziness, headaches, and weakness.” (Tr. 497) But this denial is in a section that describes,
19   in a general way, Nelson’s overall health status. (Doc. 497) This section lists general denials
20   of “fever, chills, abnormal weight gain, abnormal weight loss, fatigue, chest pain, palpitations,”
21   et cetera. (Tr. 497) In fact, that section lists in an entirely perfunctory manner some 20
22   different symptoms that Nelson “denies.” (Tr. 497) Taken in context, it appears that this
23   section is not meant to be a considered diagnosis of Nelson’s migraine headaches. Instead, it
24   is a survey of her acute symptoms designed to enable her physician to accurately and
25   specifically diagnosis and treat the complaint for which Nelson seeks treatment on that
26   particular day. In fact, on the first page of that medical record, 7F/25, the treating physician
27   states that among Nelson’s “Current Problems (verified)” there is still outstanding “Anxiety .
28   . . Depression . . . Migraine . . . [and] Diabetes Mellitus.” (Tr. 494) The fact that Nelson did

                                                   -9-
 1   not complain of migraine headaches on a day that she sought treatment for her intrauterine
 2   contraceptive device is not particularly persuasive evidence for discounting her subjective
 3   testimony of disability.
 4          The other six medical reports tell the same story. Record 7F/41 also contains a “denial”
 5   of “headaches” but on the first page of that report, the treating physician records “Migraine” in
 6   the “Current Problems (verified)” section.” (Tr. 507, 510) On that day, Nelson was due for a
 7   “Follow-up Visit” for her “diabetes.” (Tr. 507)
 8          Records 7F/48, 76, 83, 94, and 95 also contain a denial of headaches but in the same
 9   medical report, the treating physician records “Migraine” as a current problem. (Tr. 516, 544,
10   550, 562) On those days, Nelson presented for a gynecological exam (vaginal discharge), a
11   follow-up for flu shot and diabetes, DKA (diabetic ketoacidosis), and dizziness (Tr. 516, 544,
12   550, 562) The fact that Nelson did not complain of migraine headaches on those days that she
13   sought medical treatment for a different condition is not strong evidence for discounting her
14   subjective testimony of disability. See, e.g., Widmark v. Barnhart, 454 F.3d 1063, 1068 (9th
15   Cir. 2006) (“[N]o reasonable person would expect a podiatrist seeing a patient who complains
16   of foot problems to thoroughly examine the full range of that patient’s hearing. . . .”).
17          Later in her decision, the ALJ concedes that there is evidence of headaches in the
18   medical record. (Tr. 30) She notes, however, that Nelson’s “concentration and memory
19   consistently was described as intact.” (Tr. 39) (citing 16 locations in the medical record)
20   Moreover, she notes that “the evidence reflects the claimant’s routine denials of nausea.” (Tr.
21   39) (citing 14 locations in the medical record) The ALJ considered these reports inconsistent
22   with Nelson’s “statements about the intensity, persistence, and limiting effects of [her]
23   symptoms.” (Tr. 39) Again, an examination of the medical record puts these reports into
24   perspective.
25          As the court noted above, these notations tend to appear in the medical record in a
26   section that lists Nelson’s health status in a general way. They appear to be a type of
27   preliminary screening that occurs as a matter of course before the treating physician actually
28   attempts to diagnose and treat the particular condition that was the reason for Nelson’s visit.

                                                  - 10 -
 1   Accordingly, the fact that Nelson did not complain of migraine symptoms headaches on those
 2   days that she sought medical treatment for a different condition is not strong evidence for
 3   discounting her subjective testimony of disability.
 4          Moreover, the ALJ does not account for the episodic nature of her symptoms. Nelson
 5   testified that, at the time of the hearing, she was getting migraines two to four times a week.
 6   (Tr. 57) That means, of course, that three to five days a week, she does not have a migraine.
 7   The medical record in this case contains more than five hundred pages of reports. (Tr. 267-813)
 8   Assuming Nelson was without migraines approximately half of the time, it is not particularly
 9   surprising that the medical record would contain numerous reports of days when Nelson was
10   without nausea or without mental fuzziness. And, of course, the medical record would display
11   a certain bias against recording migraine symptoms because if Nelson had a full-blown
12   migraine, she would probably cancel her medical appointments for that day. The exception to
13   that rule would be those days when her symptoms were so unbearable that she had to report to
14   the emergency room for relief. The medical record indicates that she did so twice in January
15   of 2013 and once in February of 2013. (Tr. 308-310, 335-339, 300-302)
16          In her response, the Commissioner argues that these records are “inconsistencies in the
17   evidence” that depict “conflicts between [Nelson’s] statements and the rest of the evidence.”
18   The court does not agree. It is not “inconsistent” for the medical record to contain reports of
19   symptom-free days where the claimant alleges symptoms that wax and wane. See, e.g.,
20   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) (“As we have emphasized while
21   discussing mental health issues, it is error to reject a claimant’s testimony merely because
22   symptoms wax and wane in the course of treatment.”); Lester v. Chater, 81 F.3d 821, 833 (9th
23   Cir. 1995) (“Occasional symptom-free periods—and even the sporadic ability to work—are not
24   inconsistent with disability.”).
25          Another reason given by the ALJ for discounting Nelson’s subjective testimony is her
26   reported daily activities. (Tr. 39) According to the ALJ, Nelson “reported she makes foods,
27   like French toast, spaghetti and tacos, watches television, reads, uses a computer and works on
28   crochet projects throughout the day.” (Tr. 39) The ALJ concluded that “[d]espite the

                                                 - 11 -
 1   established impairments, the record reflects that claimant continues to engage in a somewhat
 2   normal level of daily activity and interaction with others.” (Tr. 39) Later in her decision, the
 3   ALJ conceded that “I do acknowledge with prompting from the appointed representative, the
 4   claimant reported such activities were indeed limited when experiencing severe migraines.”
 5   (Tr. 39)   Nevertheless, she found that Nelson’s statements “are largely inconsistent with
 6   objective medical findings and other evidence admitted into this record.” (Tr. 39) The ALJ did
 7   not explain, however, why Nelson’s ability to “engage in a somewhat normal level of daily
 8   activity” on those days when she was not having a migraine was relevant evidence on the
 9   severity of her limitations on those days when she was having a migraine. See, e.g., Thomas
10   v. Colvin, 2015 WL 4067147, at *6 (W.D. Pa. 2015) (“Plaintiff's ability . . . to perform some
11   limited household duties and hobbies when not experiencing migraines is not evidence that she
12   is able to work full time day in and day out, in the sometimes competitive and stressful
13   conditions in which real people work in the real world.”).
14          Finally, the ALJ referenced the third party function report completed by Nelson’s
15   mother, Wendy Nelson (Wendy). (Tr. 39) Wendy reported that Nelson “cares for her two
16   children and animals.” (Tr. 40) She further stated that Nelson “has no issues performing
17   personal care,” “manages her own finances and shops using the computer,” and “takes her
18   children bowling every Saturday.” (Tr. 40) According to the ALJ, this report “provides insight
19   into the claimant’s activities as well as to the extent of her residual functional limitations.” (Tr.
20   40) The ALJ did not, however, cite Wendy’s numerous qualifying statements.
21          For example, Wendy stated that Nelson cares for two children, but she also said that
22   Nelson “[t]ries to help them with everyday challenges, but most of the time she can’t deal with
23   them because of the migraines [and] depression.” (Tr. 200) Wendy reported that Nelson has
24   no problem with personal care, but she explained that “her migraines make her not want to.”
25   (Tr. 200) She further stated that Nelson does not prepare her own meals because “her migraines
26   and depression make her not want to get out of bed.” (Tr. 201) Wendy related that she and
27   Nelson “take her kids bowling every Sat[urday] morn[ing] [and] every Sunday they come to our
28   house.” (Tr. 203) She then qualified her statement by saying that Nelson does these things “2

                                                    - 12 -
 1   days a week when migraines allow.” (Tr. 203) The court finds that Wendy’s third party
 2   function report is not particularly strong evidence for discounting Nelson’s subjective testimony
 3   of disability. The court concludes that while the ALJ has provided some evidence to discount
 4   Nelson’s subjective testimony of disabling limitations, she has not provided “clear and
 5   convincing” evidence. See Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007). The
 6   final decision of the Commissioner must be reversed.
 7          Ordinarily, if the Commissioner is reversed, the court should remand for further
 8   administrative proceedings. The court may, however, remand for payment of benefits if “(1)
 9   the record has been fully developed and further administrative proceedings would serve no
10   useful purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting
11   evidence, whether claimant testimony or medical opinion; and (3) if the improperly discredited
12   evidence were credited as true, the ALJ would be required to find the claimant disabled on
13   remand.” Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).
14          Here, all three requirements are fulfilled. “The record has been fully developed and
15   further administrative proceedings would serve no useful purpose.” Garrison, 759 F.3d at
16   1020. As the Ninth Circuit observed in Garrison, “our precedent and the objectives of the
17   credit-as-true rule foreclose the argument that a remand for the purpose of allowing the ALJ to
18   have a mulligan qualifies as a remand for a ‘useful purpose’ under the first part of credit-as-true
19   analysis.” Garrison v. Colvin, 759 F.3d 995, 1021-1022 (9th Cir. 2014)
20          Second, the ALJ failed to provide specific, clear, and convincing reasons for discounting
21   Nelson’s subjective testimony of the extent of her pain. See Brown-Hunter v. Colvin, 806 F.3d
22   487, 488–89 (9th Cir. 2015). Third, if Nelson’s testimony were credited as true, she necessarily
23   would be found disabled. Nelson testified that she has migraines to two to four times a week
24   and she needs to lie down 80% of the time. (Tr. 57, 59) And the vocational expert testified that
25   no jobs would allow a person to miss work or leave early two times per week. (Tr. 63)
26          All three parts of the Garrison test are fulfilled. Furthermore, the court has examined
27   the entire record and finds no reason to seriously doubt that Nelson is disabled. See Garrison,
28   759 F.3d at 1022-23. Accordingly, this case will be remanded for payment of benefits. See also

                                                   - 13 -
 1   Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“Allowing the Commissioner to decide
 2   the issue again would create an unfair ‘heads we win; tails, let’s play again’ system of disability
 3   benefits adjudication.”).
 4          IT IS ORDERED that the final decision of the Commissioner is reversed. The case is
 5   remanded for payment of benefits.
 6          The Clerk of the Court is directed to prepare a judgment and close this case.
 7
 8                 DATED this 20th day of February, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   - 14 -
